Citation Nr: 0317787	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected discogenic disease of the lumbar spine with 
lumbar strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from June 1971 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) that, inter alia, increased the 
disability evaluation of the veteran's low back disorder from 
a 20 percent rating to a 40 percent rating.  The veteran 
submitted a notice of disagreement with, and ultimately 
perfected an appeal pertaining to the evaluation assigned.  
The case is now ready for appellate review.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In April 2003, the RO directed a letter to the appellant that 
included reference to some of the language in the provisions 
of the VCAA.  In the letter, the appellant was told that he 
had 30 days to respond to the letter.  Subsequent to this 
letter, however, a decision was issued in the Federal Circuit 
Court that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision held that appellants must be afforded one year to 
respond to any request for development information under the 
VCAA, and not the 30 days that had been indicated.  
Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the 
holding in the aforementioned Federal Circuit Court decision 
and determine whether any additional notification or 
development action is required under the VCAA.  

Secondly, there has been a change in the law regarding the 
veteran's appeal for entitlement to an increased evaluation 
in excess of 40 percent for discogenic disease of the lumbar 
spine with lumbar strain.  Effective from September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) under Diagnostic Code 5293, will be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
Section 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 60 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent evaluation 
is assignable with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

Since this change in law occurred while the appeal was 
pending, VA must apply the version of the law that is more 
favorable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, VA must apply the old 
law prior to the effective date of the new law.  See Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Since the veteran has 
not been provided notice of the new law, and the RO has not 
considered it, the case must also be remanded for those 
actions.  

Further, the most recent treatment records in the claims file 
are dated in June 2000.  The veteran's claim could turn upon 
the extent of ongoing treatment for the disability at issue.  
It is incumbent upon VA to obtain complete copies of his most 
current treatment records so that a decision on his claim 
will be a fully informed one.  

Finally, the veteran has indicated his desire for a hearing, 
but did not specify what type of hearing he wanted (e.g., RO 
hearing, travel Board hearing, etc.).  While the Board 
attempted to resolve this matter with a June 2003 letter, he 
should be contacted and asked to clarify his intentions with 
regard to his wish for a hearing.  

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claim.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claim.  This 
letter should also contain a statement as 
to which portion of evidence, if any, is 
to be provided by the claimant and which, 
if any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should contact the appellant 
and ask him to clarify his wishes for a 
hearing.  If a RO hearing is desired, it 
should be scheduled at the earliest 
possible convenience.  

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for the 
disorder at issue since June 2000.  After 
securing the necessary releases, the RO 
should obtain copies of the veteran's 
records from any providers identified by 
the veteran.  These records should be 
associated with the claims file.

4.  The RO should consider whether 
additional examination is necessary for 
the proper assessment of the veteran's low 
back disorder, in light of the change in 
the law for the evaluation of that 
disorder.  See generally 38 U.S.C.A. 
§ 5103A.  If additional examination is 
deemed necessary, it should be scheduled.  

5.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  Consideration 
should be given to the provisions of 
revised Diagnostic Code 5293, as noted 
above.  If a complete grant of the claim 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The revised provisions of 
Diagnostic Code 5293, effective from 
September 23, 2002 should be set out in 
detail.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

